and fall. Appellant further failed to show that Clark County had express
                knowledge of the alleged condition, the district court found, and thus, the
                district court granted summary judgment in favor of respondents. This
                appeal followed.
                             This court reviews summary judgments de novo.          Wood v.

                Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005). Summary
                judgment is appropriate if the pleadings and other evidence on file, viewed
                in the light most favorable to the nonmoving party, demonstrate that no
                genuine issue of material fact remains in dispute and that the moving
                party is entitled to judgment as a matter of law.        Id.   To withstand

                summary judgment, the nonmoving party cannot rely solely on general
                allegations and conclusions set forth in the pleadings, but must instead
                present specific facts demonstrating the existence of a genuine factual
                issue supporting her claims. NRCP 56(e); see also Wood, 121 Nev. at 731,
                121 P.3d at 1030-31.
                             Appellant argues on appeal that the factual dispute regarding
                who had control of the area where appellant fell should be resolved by a
                jury, and that the facts, among others, that the area was near the front of
                Planet Hollywood, that Planet Hollywood's construction had been going on
                shortly before appellant's fall, and that there was no way to walk to Planet
                Hollywood from the direction appellant approached without walking on
                the boards create genuine issues of material fact precluding summary
                judgment. Appellant also argues that NRS 41.033 does not shield Clark
                County from liability when Clark County was aware of the hazardous
                condition.
                             Having considered the parties' briefs and appendices, we
                conclude that the district court did not err in granting summary judgment
                in favor of respondents. Respondents submitted evidence in support of
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                  their summary judgment motion showing that the Planet Hollywood
                  construction project was completed before the date that appellant alleges
                  she fell and that they were not engaged in construction in the area where
                  appellant alleges she fell. In response, appellant failed to produce any
                  evidence that created a genuine issue of material fact for trial as to
                  whether respondents were responsible for the condition of the sidewalk in
                  the area where appellant alleges she fell, despite that she was allowed
                  additional time to conduct discovery to determine who was in control of
                  the area. NRCP 56(e); see also Wood, 121 Nev. at 731, 121 P.3d at 1030-31
                  (concluding that while pleadings and other proof must be construed in a
                  light most favorable to the nonmoving party, that party must set forth
                  specific facts demonstrating the existence of a genuine issue for trial).
                  Additionally, appellant failed to provide any evidence that creates a
                  genuine issue of material fact for trial as whether Clark County had
                  express knowledge of any hazardous condition of the sidewalk.       See NRS

                  41.033 (prohibiting actions against political subdivisions of the state based
                  on failure to discover a hazard). We therefore conclude that the district
                  court did not err in granting summary judgment in favor of respondents,
                  and we
                              ORDER the judgment of the district court AFFIRMED.



                                               A
                                           Hardesty
                                                   Ct.A   AA;


                                                                                        , J.
                  Douglas                                     Cherry




SUPREME COURT
        OF
     NEVADA
                                                          3
(C) 1947A    ea
                cc: Hon. Douglas Smith, District Judge
                     Kathleen J. England, Settlement Judge
                     Stovall & Associates
                     Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                     Hall Jaffe & Clayton, LLP
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1947A